DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8, line 4, change “terminal housing” to --terminal block--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3128616A1.
In regard to claim 1, EP 3128616A1 discloses a power connector (fig. 1 and 10) comprising:
a terminal block 100 including terminal channels 375 with separating walls between the terminal channels 110, the terminal block 100 extending between a front and a rear;
terminals 200 received in the terminal channels 110, each terminal 200 including a mating end 220 and a terminating end 210, the mating end 220 configured for mating with a mating terminal, the terminating ends 210 of the terminals 200 configured to be electrically coupled to corresponding wires 800 at separable interfaces, the terminating ends 210 provided at the rear;
a rear insert 400 coupled to the rear and covering the terminating ends 210 of the terminals 200, the rear insert 400 including wire ports 411 configured to receive the corresponding wires 800, wherein the wires 800 are configured to be poked into the wire ports 411 to interface with the terminating ends 210 of the terminals 200;
biasing members 300 associated with the terminals 200, the biasing members 300 located between the rear of the terminal block 100 and the rear insert 400, each biasing member 300 including a pusher 310 configured to be biased against the wire 800 to push the wire 800 into direct physical contact with the separable interface at the terminating end 210 of the corresponding terminal 200; and
a release mechanism 500 including a plurality of pusher release elements 510, each pusher release element 510 being associated with the pusher 310 of the corresponding biasing member 300, the release mechanism 500 being actuated to release the pushers 310 of each of the biasing members 300 from the corresponding wires 800 (see fig. 12).

In regard to claim 2, EP 3128616A1 discloses the release mechanism 500 moves each of the pushers 310 simultaneously.

In regard to claim 3, EP 3128616A1 discloses the release mechanism 500 is movable between an unactuated position and an actuated position, the pusher release elements 510 moving each of the pushers 310 when the release mechanism 500 is moved from the unactuated position to the actuated position (see fig. 12 and 13).

In regard to claim 4, EP 3128616A1 discloses the release mechanism 500 is slidably coupled to the rear insert 400, the release mechanism 500 sliding between an unactuated position and an actuated position (see fig. 12 and 13), the pusher release elements 510 moving each of the pushers 310 when the release mechanism 500 is moved from the unactuated position to the actuated position.

	In regard to claim 9, EP 3128616A1 discloses the pusher release elements 510 include wedges angled transverse to the wire poke in direction, the release mechanism 500 being movable relative to the rear insert 400 to drive the wedges into the biasing members 300 to move the biasing members 300.

In regard to claim 14, EP 3128616A1 discloses a power connector (fig. 1 and 10) comprising:
a terminal block 100 including terminal channels 110 with separating walls between the terminal channels 110, the terminal block 100 extending between a front and a rear;
terminals 200 received in the terminal channels 110, each terminal 200 including a mating end 220 and a terminating end 210, the mating end 220 configured for mating with a mating terminal, the terminating ends 210 of the terminals 200 configured to be electrically coupled to corresponding wires 800 at separable interfaces, the terminating ends 210 provided at the rear;
a rear insert 400 coupled to the rear and covering the terminating ends 210 of the terminals 200, the rear insert 400 including wire ports 411 configured to receive the corresponding wires 800, wherein the wires 800 are configured to be poked into the wire ports 411 to interface with the terminating ends 210 of the terminals 200;
biasing members 300 associated with the terminals 200, the biasing members 300 located between the rear of the terminal block 100 and the rear insert 400, each biasing member 300 including a pusher 310 configured to be biased against the wire 800 to push the wire 800 into direct physical contact with the separable interface at the terminating end 210 of the corresponding terminal 200; and
a release mechanism 500 including a plurality of pusher release elements 510, each pusher release element 510 being associated with the pusher 310 of the corresponding biasing member 300, the release mechanism 500 being actuated to release the pushers 310 of each of the biasing members 300 from the corresponding wires 800, wherein the release mechanism 500 is slidably coupled to the rear insert 400, the release mechanism 500 sliding between an unactuated position and an actuated position, the pusher release elements 510 moving each of the pushers 310 when the release mechanism is moved from the unactuated position to the actuated position.

In regard to claim 15, EP 3128616A1 discloses the release mechanism 500 moves each of the pushers 310 simultaneously.
Allowable Subject Matter
Claims 19-22 are allowed.

Claims 5-8, 10-13, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 5, the prior art fails to provide, teach or suggest the release mechanism is rotatably coupled to the rear insert, the release mechanism being rotated from an unactuated position to an actuated position. In regard to claim 6, the prior art fails to provide, teach or suggest the release mechanism includes a lever, the lever being actuated by a user to move each of the pusher release elements to release the pushers from the wires. In regard to claim 7, the prior art fails to provide, teach or suggest the release mechanism includes pockets and separating walls located between the pockets, each pocket receiving one of the corresponding biasing members and the terminating end of one of the corresponding terminals, the pusher release elements extending into the corresponding pockets to engage the corresponding pushers. In regard to claim 8, the prior art fails to provide, teach or suggest the biasing members are cantilevered from the rear of the terminal block, each biasing member including a fixed end coupled to the terminal block and a free end opposite the fixed end, the free end
being deflectable relative to the terminal housing, the free end defining the corresponding pusher configured to engage the wire poked into the wire port. In regard to claims 10, 16, 19, the prior art fails to provide, teach or suggest the cable cover assembly including a threaded protrusion having a cable bore configured to receive a cable including the wires in a wire bundle, the cable cover assembly including a sealing grommet received in the cable bore to seal between the threaded protrusion and the cable, the cable cover assembly including a sealing nut coupled to the threaded protrusion to clamp the threaded protrusion to the cable. In regard to claims 11, 17, the prior art fails to provide, teach or suggest the cable cover assembly including a front cover and a rear cover separate and discrete from the front cover, the rear cover being coupled to the front cover at a seam, the cable cover assembly including a seal at the seam. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
11/9/2022

/THO D TA/Primary Examiner, Art Unit 2832